Sedgwick, Ch. J.
The application should be granted under section 259, chapter 439, Laws of 1882. That section contemplates that, as in the present case, an action at law may be brought by a person in whose name the account with the bank is, and then that a third person may claim the deposits as a fund equitably belonging to the third person,, and that in such a case the section should be applied.
I have a little doubt as to whether the claimant actually claims the wdiole of the deposit. If this be so, I am of the opinion that the section will still apply.
Motion granted.